DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 1-21 were canceled.
Claims 21-44 were newly introduced on 05/07/2018.
Claims 21-44 are pending.
Claims 21-44 were examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 21 and 33 recite “a first authorization request message for generation of a verification token”; “an identifier for a mobile communication device...” statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.  Claim 21 is a method claim and recites “wherein the mobile communication device stores the first part of the activation code, whereby the mobile communication device is thereafter used to conduct a payment transaction using the verification token...” language directed to not positively recited method steps. See MPEP 2111.04. Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. 
In the instant case, claims 21-32 are directed to a method, and claims 33-44 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving, by a server computer from an access device, a first authorization request message for generation of a verification token, wherein the first authorization request message includes payment data and an identifier for a mobile communication device”;b. “generating, by the server computer, an activation code including a first part and a second part, wherein the first part of the activation code includes the verification token, wherein the verification token indicates that the payment data is authentic”;c. “storing, by the server computer, the second part of the activation code”;transmitting, by the server computer, the first part of the activation code to the mobile communication device via the access device, wherein the mobile communication device stores the first part of the activation code, whereby the mobile communication device is thereafter used to conduct a payment transaction using the verification token”;e. “receiving, by the server computer, a second authorization request message associated with the payment transaction, the second authorization request message including the first part of the activation code”;f. “concatenating, by the server computer, the first part of the activation code and the second part of the activation code into a concatenated activation code”;g. “comparing, by the server computer, the concatenated activation code to the generated activation code”;h. “authorizing, by the server computer, the payment transaction based on the comparing”
Therefore, the portions highlighted in bold above recite local processing of payments for remotely  purchased goods, which is an abstract idea grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019); see also Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., No. 16-2442 (Fed. Cir. 2017)). The claims are grouped within certain methods of organizing human activity because the 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), server computer, access device only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: receiving… message…, generating… code…, storing… part…, transmitting… part…, receiving… message…, concatenating… code and… code…, comparing… code to… 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using server computer to perform the steps amounts to no more than using a computer or processor 
i) wherein the identifier for the mobile communication device and the payment data are stored and linked in a database coupled to the server computer. j) wherein the second authorization request message includes the payment data and a purchase price for the payment transaction along with the first part of the activation code. k) wherein the verification token is static. l) wherein the verification token is dynamic. m) further comprising: analyzing the second authorization request message; and performing card present processing based on the verification token being present in the second authorization request message. n) wherein comparing, by the server computer, the concatenated activation code to the generated activation code comprises: generating, by the server computer, a hash of the generated activation code and a hash of the concatenated activation code; and comparing, by the server computer, the hash of the concatenated activation code to the hash of the generated activation code. o) wherein the server computer comprises a digital certificate management module. p) wherein the access device is a point of sale terminal. q) wherein the access device and the mobile communication device are present at a merchant location of a merchant. r) wherein the verification token can only be used at the merchant. s) wherein the verification token verifies that authentic payment data has been presented to the access device in form of a payment card. 
With respect to claims 22 and 34, the claims further recite item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing the manner in which the information (i.e. identifier, data) is stored. Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 23 and 35, the claims further recite item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the message "includes". Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 24 and 36, the claims further recite item k) above, which do not introduce additional elements/functions. The additional language merely 
With respect to claims 25 and 37, the claims further recite item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the token "is". Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 29 and 41, the claims further recite item p) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the access device "is". Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 30 and 42, the claims further recite item q) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the access device and mobile communication are. Those statements are insufficient to significantly alter the eligibility analysis.
With respect to claims 31 and 43, the claims further recite item r) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the token "is" (i.e. a description of what the token "can be used" for). Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 22, 23, 24, 25, 29, 30, 31, 32, 34, 35, 36, 37, 41, 42, 43, 44, which represent additional language i), j), k), l), p), q), r), s) do not alter the analysis provided with respect to independent claims 21 and 33. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 26 and 38, the claims recite item m) above, which represent the additional elements/functions of analyzing a message and performing card processing based on the presence of a token. This language further elaborates in the abstract idea of local processing of payments for remotely purchased goods identified above with respect to the independent claims 21 and 33. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 27 and 39, the claims recite item n) above, which represent the additional elements/functions of generating a hash and comparing hashes. This language further elaborates in the abstract idea of local processing of payments for remotely purchased goods identified above with respect to the independent claims 21 and 33. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 28 and 40, the claims further recite item above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what server computer comprises (i.e. "a module". Those statements are insufficient to significantly alter the eligibility analysis. This language further elaborates in the abstract idea of local processing of payments for remotely purchased goods identified above with respect to the independent claims 21 and 33. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite 
Therefore, while dependent claims 26, 27, 28, 38, 39, 40, which represent additional language m), n), o), slightly modify the analysis provided with respect to independent claims 21 and 33, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claims 21 and 33 were newly introduced and recite “concatenating, by the server computer, the first part of the activation code and the second part of the activation code into a concatenated activation code; comparing, by the server computer, the concatenated activation code to the generated activation code”. The specification as filed recites, inter alia:
“[0096]     Referring to FIG. 8, in step S9, the first part of the activation code may be electronically transmitted to the merchant server 22. The second part of the activation code may be retained at the payment processing network 26 or transaction gateway 23. To verify during a purchase transaction, the first part of the activation code (e.g., first 8 digits) will be matched with the second part of the activation code (e.g., latter 8 digits) to result in the complete, original activation code (e.g., 16 digits). 
[0097]     In embodiments of the invention, the first part of the activation code can form part or all of a verification token, which can be used to allow the mobile device 32- 1 to be used as a device which can be used as a card present type of device.
[0098]     In one embodiment of the invention, the payment processing network 26 may retain a hash (SHA1, SHA-256, MD5, etc.) of the activation code along with the second part of the activation code. The first part of the activation code may be discarded by the payment processing network 26 after electronically transmitting it to the merchant server 22. During a purchase transaction, the first part of the activation code (provided by the mobile device 32) and the second part of the activation code (provided by the payment processing network 26) are concatenated and hashed. Before granting authorization, the payment processing network may compare the newly generated hash of the concatenated activation code against the stored hash of the original activation code on the payment processing network 26. The bifurcation of the activation code and separate storage of the two parts of the activation code requires authentication from both the consumer and the payment processing network 26 before the transaction can be authorized, adding an additional layer of security. Furthermore, storage of the two parts of the activation codes in separate geographic locations (first part on the mobile device 32-1, and second part on the payment processing network 26) enables better security, since the transactions may only be authorized when the two parts of the activation code exist together. 
[0132]     In one embodiment of the invention, the payment processing network 26 may also check if a valid first part of the activation code is submitted. The payment processing network 26 may concatenate the first part of the activation code electronically received with the second part of the activation code electronically stored in the payment processing network (during step S9) and hash the concatenated value. Before granting authorization, the payment processing network 26 may compare the newly generated hash of the concatenated activation code against the stored hash of the original activation code on the payment processing network 26 (stored during step S9). If the newly generated hash of the concatenated activation code matches the stored hash of the original activation code on the payment processing network 26, then the transaction may be authorized”
Therefore, the specification as filed does not recite the comparison between the concatenated activation code and the generated activated code. The specification recites two distinct embodiments, one in which the codes are “matched” and compared and another in which the codes are concatenated, hashed and the hashes of the codes are compared. In this alternative embodiment, according to the specification, the "payment processing network 26 may retain a hash (SHA1, SHA-256, MD5, etc.) of the activation code along with the second part of the activation code... During a purchase transaction, the first part of the activation code (provided by the mobile device 32) and the second part of the activation code (provided by the payment processing network 26) are concatenated and hashed." Therefore, the specification as filed does not recite retaining the activation code but rather its hash, in addition with the second part of the activation code. One of ordinary skill in the art would reasonably convey that, to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 41 and 42 are indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “system comprising a server computer” or the combination of a “system comprising a server computer” and an “access device”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. Dependent claims 42-44 are also rejected since they depend on claim 41. Dependent claims 43 and 44 are also rejected since they depend on claim 42.

Claim 42 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “system comprising a server computer” or the combination of a “system comprising a server computer” and a “mobile communication device”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. Dependent claims 43 and 44 are also rejected since they depend on claim 42.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Royyuru (US 2011/0153496 A1) in view of Bocinsky, Jr. (US 5,371,797).

With respect to claims 211 and 332, Royyuru teaches a system comprising: a server computer comprising: a processor, and a non-transitory computer readable medium coupled to the processor (see Fig. 5, payment processing system 350, paragraphs [0041] and [0042]); and a method (Authentication of card-not-present transactions) comprising:  

generating, by the server computer, an activation code including a first part and a second part, wherein the first part of the activation code includes the verification token, wherein the verification token indicates that the payment data is authentic (see Fig. 3, generation of a set of single-use payment information, dynamic PAN and OTP, paragraphs [0044] and [0045]); 
transmitting, by the server computer, the first part of the activation code to the mobile communication device via the access device, wherein the mobile communication device stores the first part of the activation code, whereby the mobile communication device is thereafter used to conduct a payment transaction using the verification token; (see Fig. 3, provide the single-use payment information to the user, paragraph [0046]; through POS terminal, paragraph [0049]); 
receiving, by the server computer, a second authorization request message associated with the payment transaction, the second authorization request message including the first part of the activation code; (see Fig. 3, payment processor system 305 receives from merchant system 340 the request 
comparing, by the server computer, the… [[received]] activation code to the generated activation code (see Fig. 4, authenticity determination 435 based on dynamic PAN, verification information comprising one-time password combined with PIN, paragraphs [0047] and [0053]; Fig. 4, request is authenticated 435, paragraph [0053]); and 
authorizing, by the server computer, the payment transaction based on the comparing (see Fig. 4, transaction can be processed 445, paragraph [0053]). 
Although Royyuru discloses generating a one-time password (see paragraph [0051]), Royyuru does not explicitly disclose a method and system comprising:  storing, by the server computer, the second part of the activation code; concatenating, by the server computer, the first part of the activation code and the second part of the activation code into a concatenated activation code; and the comparison is between the concatenated activation code and the generated activation code.  
However, Bocinsky, Jr. discloses a method and system (Network node with one-time-password generator functionality) comprising:  
storing, by the server computer, the second part of the activation code (see Fig. 2, secure transaction processor 30, col. 10 line 54 to col. 11, line 12; Fig. 3, steps 62 and 65, store N-M character segment, col. 14, line 8 to col. 15, line 8; storage in customer record, col. 16, lines 14-20); 

the comparison is between the concatenated activation code and the generated activation code (see col. 14, lines 57-62; Fig. 4, step 80, col. 17, lines 36-55; Fig. 4, step 81, col. 17, lines 56-64). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the one-time password generator functionality to generated a "service access number" as disclosed by Bocinsky, Jr. as the one time password of the method and system of Royyuru, the motivation being to provide increased security by providing a number that is not part of the actual encrypted PIN, in addition to being preferable to have only numerical characters for customers to remember (see Bocinsky, Jr., col. 15, lines 9-18).

With respect to claims 223 and 34, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system wherein the identifier for the mobile communication device and the payment data are stored and linked in a database coupled to the server computer (see Fig. 3, registration, paragraph [0041]). 

With respect to claims 23 and 35, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system wherein the second authorization request message includes the payment data and a purchase price for the payment transaction along with the first part of the activation code (see purchase transaction information, paragraph [0022]). 
Moreover, with respect to claims 23 and 35, the claims recite non-functional descriptive material. Claims 23 and 35 recite “wherein the second authorization request message includes the payment data and a purchase price for the payment transaction along with the first part of the activation code”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Royyuru, Fig. 5, payment processing system 350, paragraphs [0041] and [0042]; see also MPEP 2111.05). Examiner recommends detailing in which manner the recited language alters the steps recited by the method claims and the structural elements/functions of the apparatus claims rather than merely reciting the contents of a message.

With respect to claims 24 and 364, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with 

With respect to claims 25 and 375, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system wherein the verification token is dynamic (see OTP, paragraphs [0044] and [0045]). 

With respect to claims 26 and 38, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system further comprising: analyzing the second authorization request message; and performing card present processing based on the verification token being present in the second authorization request message (see process payment of the card-not present transaction using the true PAN 362 for the user of the client device (i.e. card present processing), paragraph [0048]). 

With respect to claims 27 and 39, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Bocinsky, Jr. disclose a method and system wherein comparing, by the server computer, the concatenated activation code to the 

With respect to claims 286 and 40, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system wherein the server computer comprises a digital certificate management module (see Fig. 1, databases of enabling data 145, paragraph [0036]). 

With respect to claims 297 and 41, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 21 and 33. Furthermore, Royyuru disclose a method and system wherein the access device is a point of sale terminal (see POS terminal, paragraph [0049]). 

8 and 42, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 29 and 41. Furthermore, Royyuru disclose a method and system wherein the access device and the mobile communication device are present at a merchant location of a merchant (see paragraph [0049]). 

With respect to claims 319 and 4310, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 30 and 42. Furthermore, Royyuru disclose a method and system wherein the verification token can only be used at the merchant (see sending some portion of, or all of, the set of single use payment information directly from the payment processor to the merchant system, paragraph [0012]). 

With respect to claims 3211 and 44, the combination of Royyuru and Bocinsky, Jr. teaches all the subject matter of the method and system as described above with respect to claims 31 and 43. Furthermore, Royyuru disclose a method and system wherein the verification token verifies that authentic payment data has been presented . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-Patent Literature
Merkle R.C. (1990) One Way Hash Functions and DES. In: Brassard G. (eds) Advances in Cryptology — CRYPTO’ 89 Proceedings. CRYPTO 1989. Lecture Notes in Computer Science, vol 435. Springer, New York, NY. https://doi.org/10.1007/0-387-34805-0_40, including using DES to build a one-way hash function.
Y. Labrou, J. Agre, L. Ji, J. Molina and W. -. Chen, "Wireless wallet," The First Annual International Conference on Mobile and Ubiquitous Systems: Networking and Services, 2004. MOBIQUITOUS 2004., 2004, pp. 32-41, doi: 10.1109/MOBIQ.2004.1331708, including device-specific parameters that determine a device-specific and time-specific key and an operator for the device who provides a fixed PIN that is only known to the STS and the operator. The combination of the two is required for an encrypted transaction request that can be validated by the STS.

Patent Literature

Ginter et al. (US 5,892,900) disclose systems and methods for secure transaction management and electronic rights protection, including device identifiers and conducting electronic payment transactions.
Radu et al. (US 20100106570 A1) disclose systems and methods for enrollment and participation in a loyalty program, including combining a loyalty program identifier with a payment device identifier for processing mobile payments.
Giordano et al. (US 2009/0144193 A1) disclose sub-account mechanism, including an alias ID that maps to a banking ID and device identifiers.
Tallitsch et al. (US 2011/0022515 A1) disclose mobile payment system, including processing payments via mobile device authorization.
Smith et al. (US 2011/0022484 A1) disclose systems and methods to facilitate retail transactions, including sending a mobile device ID and a payment amount.
Martell et al. (US 2011/0035302 A1) disclose systems and methods to accelerate transactions, including a credit card account associated with a phone number.
Brody et al. (US 2011/0047045 A1) disclose system and method for paying a merchant by a registered user using a cellular telephone account, including associating device identifiers with account numbers.
Masaryk et al. (US 2011/0042456 A1) disclose method and system of electronic payment transaction, in particular by using contactless payment means, including a first and second authorization request messages.
Abifaker (US 2008/0059375 A1) discloses payment card terminal for mobile phones, including authorizing a credit card transaction with a mobile phone.

Murphy (US 2009/0037285 A1) discloses method and system for dynamic funding, including authenticating a mobile device at a point of sale device.
Dixon et al. (US 2011/0165836 A1) disclose id application for NFC phone, including enabling a device to transmit an identification code using NFC capabilities.
Mardikar (US 2009/0307140 A1) discloses mobile device over-the-air registration and point-of-sale payment, including enabling the secure registration of a mobile device for conducting a financial transaction at a POS.
Wankmueller et al. (US 2010/0125516 A1) disclose methods and systems for secure mobile device initiated payments, including device registration and supplying a virtual payment account number and a dynamic code for payment.
Arthur et al. (US 8,566,239 B2) disclose mobile commerce systems and methods, including an enrollment system to enable a mobile device to perform mobile payments at a POS.
Laracey (US 8,380,177 B2) discloses mobile phone payment processing methods and systems, including authenticating a device using a device identifier.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 21 is a method claim and recites “wherein the mobile communication device stores the first part of the activation code, whereby the mobile communication device is thereafter used to conduct a payment transaction using the verification token...” language directed to not positively recited method steps. See MPEP 2111.04. Examiner recommends limiting the method by reciting positively recited language.
        2 Claims 21 and 33 recite “a first authorization request message for generation of a verification token”; “an identifier for a mobile communication device...” statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        3 Claim 22 is a method claim and recites “wherein the identifier for the mobile communication device and the payment data are stored and linked in a database coupled to the server computer...” language directed to not positively recited method steps. Examiner recommends limiting the method by reciting positively recited language.
        
        4 Claims 24 and 36 recite “wherein the verification token is static”, language directed to non-functional descriptive material. Examiner recommends detailing in which manner the recited language alters the steps recited by the method claims and the structural elements/functions of the apparatus claims.
        5 Claims 25 and 37 recite “wherein the verification token is dynamic, language directed to non-functional descriptive material. Examiner recommends detailing in which manner the recited language alters the steps recited by the method claims and the structural elements/functions of the apparatus claims.
        6 Claim 28 is a method claim and recites “wherein the server computer comprises a digital certificate management module”; However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        7 Claim 29 is a method claim and recites “wherein the server computer comprises a digital certificate management module” However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        8 Claim 30 is a method claim and recites “wherein the access device and the mobile communication device are present at a merchant location of a merchant”. However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        9 Claim 31 is a method claim and recites “wherein the verification token can only be used at the merchant...” language directed to not positively recited method steps.
        10 Claims 31 and 43 recite “wherein the verification token can only be used at the merchant”, language directed to non-functional descriptive material.
        11 Claim 32 is a method claim and recites “wherein the verification token verifies that authentic payment data has been presented to the access device in form of a payment card...” language directed to not positively recited method steps.